DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This OA is in response to the amendment filled on 10/26/2022 that has been entered, wherein claims 1-15, 18-19 and 21-23 are pending, claims 16-17, 20 and 24-25 are canceled.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 8-10, 12-15, 18-19 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (US 9,666,533 B1) in view of Jeong et al. (US 2012/00156867 A1) both of record.
Regarding claim 1, Basker teaches an integrated circuit (IC)(Fig. 14), comprising: 
a semiconductor region(16C col. 5 lines 36-57); 
a gate structure(42, 44, 46, 28 col. 7 lines 44-55) at least above the semiconductor region(16C col. 5 lines 36-57), the gate structure(42, 44, 46, 28 col. 7 lines 44-55) including a gate electrode(44 col. 7 lines 44-55), and the gate structure(42, 44, 46, 28 col. 7 lines 44-55) having an uppermost surface(uppermost surface of 46); 
a source region(right 30 col. 6 lines 36-57) adjacent the semiconductor region(16C col. 5 lines 36-57); 
a drain region(left 30 col. 6 lines 36-57) adjacent the semiconductor region(16C col. 5 lines 36-57); 
a contact structure(50 col. 9 lines 19-34) above the source or drain region(left 30 col. 6 lines 36-57), the contact structure(50 col. 9 lines 19-34) including metal material(col. 9 lines 19-34), and the contact structure(50 col. 9 lines 19-34) having a lateral width(width of 50); 
a gate spacer(28 col. 7 lines 44-55) laterally between the contact structure(50 col. 9 lines 19-34) and the gate structure(42, 44, 46, 28 col. 7 lines 44-55), the gate spacer(28 col. 7 lines 44-55) having an uppermost surface; and 
a layer(54 col. 10 lines 15-26) above the contact structure(50 col. 9 lines 19-34), the layer(54 col. 10 lines 15-26) including at least one of chromium or iridium(Ir, col. 10 lines 7-14, Jr appears to be a typo for Ir see col. 12, lines 52-60), wherein the layer(54 col. 10 lines 15-26) is laterally overlapping the gate electrode(44 col. 7 lines 44-55) of the gate structure(42, 44, 46, 28 col. 7 lines 44-55), and wherein the layer(54 col. 10 lines 15-26) has an uppermost surface at a same level as the uppermost surface of the gate spacer(28 col. 7 lines 44-55).

Basker is silent in regards to the layer(54 col. 10 lines 15-26) having a lateral width(width of 54) the same as the lateral width(width of 50) of the contact structure(50 col. 9 lines 19-34).

Jeong teaches an integrated circuit (IC)(Fig. 11) wherein the layer(170a, ¶0049) having a lateral width(width of 170a) the same(Fig. 11) as the lateral width(width of 159) of the contact structure(159, ¶0045). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Basker so that the layer having a lateral width the same as the lateral width of the contact structure, as taught by Jeong, in order to form the layer and contact structure in a self-aligned manner(¶0049).

Regarding claim 2, Basker teaches the IC of claim 1,  but is silent in regards to the layer(54 col. 10 lines 15-26) is directly on the contact structure(50 col. 9 lines 19-34), such that the at least one of chromium and iridium(Ir, col. 10 lines 7-14, Jr appears to be a typo for Ir see col. 12, lines 52-60) is in physical contact with the metal material(col. 9 lines 19-34) included in the contact structure(50 col. 9 lines 19-34).

Jeong teaches an integrated circuit (IC)(Fig. 11) wherein the layer(170a, ¶0049) is directly on the contact structure(159, ¶0045), such that the at least one of chromium and iridium(¶0048) is in physical contact with the metal material(¶0044) included in the contact structure(159, ¶0045). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Basker so that the layer is directly on the contact structure, such that the at least one of chromium and iridium is in physical contact with the metal material included in the contact structure, as taught by Jeong, in order to form the layer and contact structure in a self-aligned manner(¶0049).

Regarding claim 8, Basker teaches the IC of claim 4, wherein the layer(54 col. 10 lines 15-26) is a first layer(54 col. 10 lines 15-26), the IC further comprising a second layer(54 col. 10 lines 15-26) between the contact structure(50 col. 9 lines 19-34) and the first layer(54 col. 10 lines 15-26), the second layer(52, col. 9, line 58-col. 10 line 6) including titanium(col. 9, line 58-col. 10 line 6).

Regarding claim 9, Basker teaches the IC of claim 1, wherein the layer(54 col. 10 lines 15-26) includes iridium(Ir, col. 10 lines 7-14, Jr appears to be a typo for Ir see col. 12, lines 52-60).

Regarding claim 10, Basker teaches the IC of claim 9, wherein the layer(54 col. 10 lines 15-26) also includes at least one of cobalt, nickel, and hafnium(Co, col. 10 lines 7-14).

Regarding claim 12, Basker teaches the IC of claim 9, wherein the layer(54 col. 10 lines 15-26) essentially consists of iridium(Ir, col. 10 lines 7-14, Jr appears to be a typo for Ir see col. 12, lines 52-60).

Regarding claim 13, Basker teaches the IC of claim 9, wherein the layer(54 col. 10 lines 15-26) is a first layer(54 col. 10 lines 15-26), the IC further comprising a second layer(54 col. 10 lines 15-26) between the contact structure(50 col. 9 lines 19-34) and the first layer(54 col. 10 lines 15-26), the second layer(52, col. 9, line 58-col. 10 line 6) including at least one of rhenium, tungsten, tantalum, hafnium, titanium(col. 9, line 58-col. 10 line 6), carbon, and silver.

Regarding claim 14, Basker teaches the IC of claim 13, wherein the second layer(52, col. 9, line 58-col. 10 line 6) has a thickness between the first layer(54 col. 10 lines 15-26) and the contact structure(50 col. 9 lines 19-34) in the range of 2 to 15 nanometers(col. 9, line 58-col. 10 line 6).

Regarding claim 15, Basker teaches the IC of claim 1, wherein the contact structure(50 col. 9 lines 19-34) includes at least one rare earth metal(col. 9 lines 19-34), and wherein at least one of the source region(right 30 col. 6 lines 36-57) and the drain region(left 30 col. 6 lines 36-57) includes n-type doped monocrystalline semiconductor material(col. 4, lines 5-25).

Regarding claim 18, Basker teaches an integrated circuit (IC) including at least one non-planar transistor(Fig. 8), the IC comprising: 
a non-planar(col. 6, lines 27-35) semiconductor region(16C col. 5 lines 36-57); 
a gate structure(42, 44, 46, 28 col. 7 lines 44-55) on top and sides of the non-planar(col. 6, lines 27-35) semiconductor region(16C col. 5 lines 36-57), wherein the semiconductor region(16C col. 5 lines 36-57) is between  portions of the gate structure(42, 44, 46, 28 col. 7 lines 44-55), or the gate structure(42, 44, 46, 28 col. 7 lines 44-55) wraps around one or more nanowires or nanoribbons included in the semiconductor region(16C col. 5 lines 36-57), the gate structure(42, 44, 46, 28 col. 7 lines 44-55) including a gate electrode(44 col. 7 lines 44-55), and the gate structure(42, 44, 46, 28 col. 7 lines 44-55) having an uppermost surface(uppermost surface of 46); 
a source region(right 30 col. 6 lines 36-57) adjacent the semiconductor region(16C col. 5 lines 36-57), the source region(right 30 col. 6 lines 36-57) including n-type doped(col. 6 lines 36-57) monocrystalline semiconductor material(col. 4, lines 5-25); 
a drain region(left 30 col. 6 lines 36-57) adjacent the semiconductor region(16C col. 5 lines 36-57), the drain region(left 30 col. 6 lines 36-57) including n-type doped(col. 6 lines 36-57) monocrystalline semiconductor material(col. 4, lines 5-25); 
a contact structure(50 col. 9 lines 19-34) above the source or drain region(left 30 col. 6 lines 36-57), the contact structure(50 col. 9 lines 19-34) including at least one rare earth metal(col. 9 lines 19-34); and the contact structure(50 col. 9 lines 19-34) having a later width(width of 50);
a gate spacer(28 col. 7 lines 44-55) laterally between the contact structure(50 col. 9 lines 19-34) and the gate structure(42, 44, 46, 28 col. 7 lines 44-55), the gate spacer(28 col. 7 lines 44-55) having an uppermost surface; and 
a layer(54 col. 10 lines 15-26) above the contact structure(50 col. 9 lines 19-34), the layer(54 col. 10 lines 15-26) including at least one of chromium and iridium(Ir, col. 10 lines 7-14, Jr appears to be a typo for Ir see col. 12, lines 52-60), wherein the layer is laterally overlapping to the gate electrode(44 col. 7 lines 44-55) of the gate structure(42, 44, 46, 28 col. 7 lines 44-55), and wherein the layer(54 col. 10 lines 15-26) has an uppermost surface(uppermost surface of 54) at a same level(col. 8, lines 40-56, col. 10, lines 15-26) as the uppermost surface(uppermost surface of 46) of the gate spacer structure(28 col. 7 lines 44-55).

Basker is silent in regards to the layer(54 col. 10 lines 15-26) having a lateral width(width of 54) the same as the lateral width(width of 50) of the contact structure(50 col. 9 lines 19-34).

Jeong teaches an integrated circuit (IC)(Fig. 11) wherein the layer(170a, ¶0049) having a lateral width(width of 170a) the same(Fig. 11) as the lateral width(width of 159) of the contact structure(159, ¶0045). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Basker so that the layer having a lateral width the same as the lateral width of the contact structure, as taught by Jeong, in order to form the layer and contact structure in a self-aligned manner(¶0049).

Regarding claim 19, Basker teaches the IC of claim 18, wherein the n-type doped(col. 6 lines 36-57)  monocrystalline semiconductor material(col. 4, lines 5-25) included in the source and drain regions(30 col. 6 lines 36-57) is n-type doped monocrystalline silicon(col. 4, lines 5-25).

Regarding claim 21, Basker teaches the IC of claim 18, wherein the layer(54 col. 10 lines 15-26) is a first layer(54 col. 10 lines 15-26), the IC further comprising a second layer(52, col. 9, line 58-col. 50 line 6) between the contact structure(50 col. 9 lines 19-34) and the first layer(54 col. 10 lines 15-26), the second layer(52, col. 9, line 58-col. 50 line 6) including at least one of rhenium, tungsten, tantalum, hafnium, titanium, carbon, and silver(col. 9, line 58-col. 50 line 6).

Regarding claim 22, Basker teaches the IC of claim 18, further comprising an interconnect structure(76, col. 12 lines 32-40) above the layer(54 col. 10 lines 15-26), wherein the interconnect structure(76, col. 12 lines 32-40) is electrically connected to the source region(right 30 col. 6 lines 36-57) through the layer(54 col. 10 lines 15-26) and the contact structure(50 col. 9 lines 19-34).

Regarding claim 23, Basker teaches a method of forming an integrated circuit (IC)(Figs. 1-14), the method comprising: 
forming a gate electrode(44 col. 7 lines 44-55) at least above a semiconductor region(16C col. 5 lines 36-57), and gate structure(42, 44, 46, 28 col. 7 lines 44-55) having an uppermost surface; 
forming a source region(right 30 col. 6 lines 36-57) adjacent the semiconductor region(16C col. 5 lines 36-57); 
forming a drain region(left 30 col. 6 lines 36-57) adjacent the semiconductor region(16C col. 5 lines 36-57); 
forming a contact structure(50 col. 9 lines 19-34) above the source region(right 30 col. 6 lines 36-57), the contact structure(50 col. 9 lines 19-34) including metal material(col. 9 lines 19-34), and the contact structure(50 col. 9 lines 19-34) having a lateral width; 
forming a gate spacer(28 col. 7 lines 44-55) laterally between the contact structure(50 col. 9 lines 19-34) and the gate structure(42, 44, 46, 28 col. 7 lines 44-55), the gate spacer(28 col. 7 lines 44-55) having an uppermost surface; and 
forming a first layer(54 col. 10 lines 15-26) above the contact structure(50 col. 9 lines 19-34), the first layer(54 col. 10 lines 15-26) including at least one of chromium or iridium(Ir, col. 10 lines 7-14, Jr appears to be a typo for Ir see col. 12, lines 52-60), and wherein the first layer(54 col. 10 lines 15-26) is laterally overlapping the gate electrode(44 col. 7 lines 44-55), and wherein the layer(54 col. 10 lines 15-26) has an uppermost surface at a same level as the uppermost surface of the gate spacer(28 col. 7 lines 44-55).

Basker is silent in regards to the layer(54 col. 10 lines 15-26) having a lateral width(width of 54) the same as the lateral width(width of 50) of the contact structure(50 col. 9 lines 19-34).

Jeong teaches a method of making an integrated circuit (IC)(Fig. 11) wherein the layer(170a, ¶0049) having a lateral width(width of 170a) the same(Fig. 11) as the lateral width(width of 159) of the contact structure(159, ¶0045). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the method of Basker so that the layer having a lateral width the same as the lateral width of the contact structure, as taught by Jeong, in order to form the layer and contact structure in a self-aligned manner(¶0049).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (US 9,666,533 B1)  and Jeong et al. (US 2012/00156867 A1) as applied to claim 1 above, further in view of Kamineni et al. (US 2015/0187945 A1) all of record.
Regarding claim 3, Basker, in view of Jeong, teaches the IC of claim 1, but is silent in regards to the layer(54 col. 10 lines 15-26) has a vertical thickness in the range of 2 to 15 nanometers.

Kamineni teaches an integrated circuit(Fig. 11) wherein the layer(190, ¶0053) has a vertical thickness in the range of 2 to 15 nanometers(¶0053). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Basker, so that the layer has a vertical thickness in the range of 2 to 15 nanometers, as taught by Kamineni, in order to increase the volume of low resistance material and refrain from the use of high resistive contact liners from the sidewalls of the contact structures, thereby reducing the contact resistance(¶0056).

Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (US 9,666,533 B1)  and Jeong et al. (US 2012/00156867 A1) as applied to claim 1 above,  further in view of Jackson (US 4,980,244 A1) all of record.


Regarding claim 4, Basker, in view of Jeong, teaches the IC of claim 1, but is silent in regards to the layer(54 col. 10 lines 15-26) includes chromium.

Jackson teaches a layer(Table V), wherein the layer includes chromium (col. 3, lines 1-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Basker, so that the layer includes chromium, as taught by Jackson, in order to have a layer with a high resistance to oxidation(col. 4, lines 12-25).

It is noted that although Jackson does not disclose an integrated circuit as Applicant’s claimed invention, Jackson is pertinent to the problem of reducing oxidation of underlying metal contacts that is recited in the specification(¶0017 of PGPUB of the instant application). 

Regarding claim 5, Basker, in view of Jeong,  teaches the IC of claim 4, wherein the layer(54 col. 10 lines 15-26) also includes at least one of cobalt, nickel, and molybdenum(Co, col. 10 lines 7-14).

Regarding claim 6, Basker, in view of Jeong,  teaches the IC of claim 4, but is silent in regards to the layer(54 col. 10 lines 15-26) includes chromium in a concentration of less than 30 percent by atomic percentage.
Jackson teaches a layer(Table V), wherein the layer includes chromium in a concentration of less than 30 percent by atomic percentage(Table V).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Basker, so that the layer includes chromium in a concentration of less than 30 percent by atomic percentage, as taught by Jackson, in order to have a layer with a high resistance to oxidation(col. 4, lines 12-25).

It is noted that although Jackson does not disclose an integrated circuit as Applicant’s claimed invention, Jackson is pertinent to the problem of reducing oxidation of underlying metal contacts that is recited in the specification(¶0017 of PGPUB of the instant application). 

Regarding claim 7, Basker, in view of Jeong, teaches the IC of claim 4, but is silent in regards to the layer(54 col. 10 lines 15-26) essentially consists of chromium.

Jackson teaches a layer(Fig. 5), wherein the layer essentially consists chromium (col. 3, lines 1-14).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Basker, so that the layer essentially consists of chromium, as taught by Jackson, in order to have a layer with a high resistance to oxidation(col. 4, lines 12-25).

It is noted that although Jackson does not disclose an integrated circuit as Applicant’s claimed invention, Jackson is pertinent to the problem of reducing oxidation of underlying metal contacts that is recited in the specification(¶0017 of PGPUB of the instant application). 

Claim 11 rejected under 35 U.S.C. 103 as being unpatentable over Basker et al. (US 9,666,533 B1)  and Jeong et al. (US 2012/00156867 A1) as applied to claim 1 above,  further in view of Luthra (US 5,080,862) all of record.
Regarding claim 11, Basker, in view of Jeong, teaches the IC of claim 10, but is silent in regards to the layer(54 col. 10 lines 15-26) includes iridium(Ir, col. 10 lines 7-14, Jr appears to be a typo for Ir see col. 12, lines 52-60) and hafnium with an iridium concentration between 10 and 20 percent by atomic percentage.

Luthra teaches a layer wherein the layer includes iridium and hafnium(col. 3, lines 30-38). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the device of Basker, so that the layer includes iridium and hafnium, as taught by Luthra, in order to utilize an alloy with a lower rate of oxidation(col. 2, lines 23-26) and improve the adhesion of oxide(col. 3, lines 30-38).

It is noted that although Luthra does not disclose an integrated circuit as Applicant’s claimed invention, Luthra is pertinent to the problem of reducing oxidation of underlying metal contacts that is recited in the specification(¶0017 of PGPUB of the instant application). 

Basker, Jeong and Luthra do not explicitly state an iridium concentration between 10 and 20 percent by atomic percentage.  However, Luthra does disclose an iridium concentration of 25 percent by atomic percentage(100-75=25%, col. 3, lines 11-19). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify to make an iridium concentration between 10 and 20 percent by atomic percentage, since it has been held that when the prior art discloses the general conditions of the claimed invention, discovering the optimum or workable ranges involves only ordinary skill in the art. See MPEP 2144.05.

Response to Arguments
Applicant’s arguments with respect to claims 1 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments with respect to claim 18 have been fully considered but they are not persuasive.  Applicant’s argue with respect to amended independent claim 18 limitation of the layer has an uppermost surface at a same level as an uppermost surface of the gate spacer, none of the other cited references of record cure the noted deficiencies of Jeong.

The examiner respectfully submits that Basker discloses the layer(54 col. 10 lines 15-26) has an uppermost surface(uppermost surface of 54) at a same level(col. 8, lines 40-56, col. 10, lines 15-26) as the uppermost surface(uppermost surface of 46) of the gate spacer structure(28 col. 7 lines 44-55) and thus the rejection is maintained. 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA M DYKES whose telephone number is (571)270-3161. The examiner can normally be reached M-F 9:30 am-5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/LAURA M DYKES/Examiner, Art Unit 2892                                                                                                                                                                                                        
/THAO X LE/Supervisory Patent Examiner, Art Unit 2892